FILED
                             NOT FOR PUBLICATION                            MAY 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



REBECA ACEVEDO CIFUENTES,                        No. 08-71027

               Petitioner,                       Agency No. A070-818-244

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted April 20, 2011 **

Before:        RYMER, THOMAS, and PAEZ, Circuit Judges.

       Rebeca Acevedo Cifuentes, a native and citizen of Guatemala, petitions pro

se for review of the Board of Immigration Appeals’ order dismissing her appeal

from an immigration judge’s decision denying her application for asylum,

withholding of removal, and protection under the Convention Against Torture


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence, Ramos-Lopez v. Holder, 563 F.3d 855, 858 (9th Cir. 2009), and we deny

the petition for review.

      Substantial evidence supports the agency’s finding that Acevedo failed to

show past persecution or a well-founded fear of future persecution by guerrillas or

the Guatemalan government on account of her political opinion or membership in a

particular social group. See INS v. Elias-Zacarias, 502 U.S. 478, 482-83 (1992);

Pedro-Mateo v. INS, 224 F.3d 1147, 1151 (9th Cir. 2000) (petitioner must provide

some evidence of discriminatory motive); Halim v. Holder, 590 F.3d 971, 977 (9th

Cir. 2009) (concluding that record did not compel a finding of even a ten percent

chance of persecution). Accordingly, Acevedo’s asylum claim fails.

      Because Acevedo failed to show eligibility for asylum, she necessarily failed

to demonstrate eligibility for withholding of removal. See Zehatye v. Gonzales,

453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of Acevedo’s CAT claim

because Acevedo failed to establish it is more likely than not that she will be

tortured if returned to Guatemala. See Wakkary v. Holder, 558 F.3d 1049, 1067-68

(9th Cir. 2009).

      PETITION FOR REVIEW DENIED.


                                          2                                       08-71027